                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_______________________________________

SUNNY R. WALKER,
                                   Plaintiff                  DECISION AND ORDER
-vs-
                                                              1:18-CV-01268 CJS
ANDREW M. SAUL,
Commissioner of Social Security,

                           Defendant.
________________________________________


                                        APPEARANCES

For the Plaintiff:                 Felice A. Brodsky
                                   556 South Transit Road
                                   P.O. Box 557
                                   Lockport, New York 14095

                                   James P. Ratchford
                                   1231 Delaware Avenue, Suite 103
                                   Buffalo, New York 14209

For the Defendant:                 Sixtina Fernandez
                                   Social Security Administration
                                   Office of General Counsel
                                   26 Federal Plaza, Room 3904
                                   New York, New York 10278

                                   Anne M. Zeigler
                                   Dennis J. Canning
                                   Social Security Administration
                                   Office of General Counsel
                                   601 E. 12th Street, Room 965
                                   Kansas City, Missouri 64106


                                        INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”), which

                                               1
denied the application of Sunny Rose Walker (“Plaintiff”) for Social Security Supplemental

Security Income (“SSI”) benefits. Now before the Court is Plaintiff’s motion (ECF No. 13) for

judgment on the pleadings and Defendant’s cross-motion (ECF No. 16) for the same relief.

For the reasons discussed below, Plaintiff’s application is denied, Defendant’s application is

granted, and this action is dismissed.

                                        FACTUAL BACKGROUND

        The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will summarize the record only as necessary for purposes of this Decision

and Order.

        On January 15, 2015, Plaintiff applied for SSI benefits, claiming that she became

unable to work on January 21, 2009. (Record 1 (“R.) 96–97). 2 When she applied for benefits,

Plaintiff was 32 years of age and had completed high school and two years of college. (R. 96,

191). Plaintiff has no substantial work history, having reportedly worked only during 1999–

2002 and 2007–2009, having never earned more than four thousand dollars in any year, and

having average annual earnings of just $1,412.00. (R. 176, 182, 198 & 263). 3 Plaintiff

resides with her daughter and is the child’s sole caretaker, though she indicates that her

boyfriend occasionally cooks meals. Plaintiff’s marital status is widowed. (R. 41).




1 All references to the Record are to the Administrative Record.
2 Plaintiff had previously applied-for and been denied disability benefits. (R. 97, 186).
3 Plaintiff indicates that she is also known as Sunny Rose Halecki. (R.189, 224). Plaintiff also told one

treatment provider that she was listed on the entertainment website “IMDb page” as a “costume designer.” (R.
402). And, indeed, the IMDb website indicates that Plaintiff (Sunny Halecki) has worked on several films,
namely, 2010’s “Slime City Massacre (costume designer), 2015’s “Killer Rack” (costume designer) and 2016’s
“Model Hunger” (costume and wardrobe). Relatedly, using the name Sunny Halecki-Walker, Plaintiff also
evidently holds herself out on various social media platforms (Linkedin, Twitter, Pinterest) as a self-employed
business owner, clothing and jewelry designer, wardrobe stylist, costume designer, art director and personal
shopper. However, none of that work activity was disclosed to the Commissioner.

                                                    2
        At the time of her application, Plaintiff claimed to be disabled due to “fibromyalgia,”

“GAD,” “PTSD,”4 “ADHD,” “agoraphobia,” “bipolar disorder,” “chronic migraines,” “herniated

discs,” “IBS,” “insomnia,” “allergies/sinus,” and “anxiety.” (R. 96-97). In addition, the record

indicates that Plaintiff has an “extensive” underlying history of drug usage, characterized by

past long-term recreational use of all drugs except “crack” and “PCP,” addiction to

prescription opiates, repeated requests for narcotic pain medications from medical providers 5

and ongoing use of marijuana 6 Plaintiff has reportedly made inconsistent statements to

treatment providers about her drug usage. 7

        In connection with Plaintiff’s application for SSI benefits, on April 14, 2015, the

Commissioner had Plaintiff examined by a consultative psychologist, Susan Santarpia, Ph.D.

(“Santarpia”). Santarpia indicated that Plaintiff had previously been diagnosed with “ADHD,

bipolar disorder, generalized anxiety disorder [and] PTSD. (423). Santarpia’s examination


4 Plaintiff indicates that her PTSD is related to domestic abuse, and she told one mental health treatment
provider that prior to her husband’s death he had been serving a prison sentence for “spousal abuse” against
her. However, Plaintiff previously told other mental health counselors that her husband had been serving a life
sentence in prison for drug trafficking.
5 See, Transcript (R. 209, 264, 307, 309, 311, 319, 366, 370, 384, 396, 402, 461, 464, 466, 471, 475-476, 524,

528, 538, 565). One doctor declined to prescribe Plaintiff medications after she tested positive for use of
unprescribed morphine and Tramadol. (R. 309-310) (“I will not prescribe her oxycodone or any other medication
for headache.”). Another doctor reduced Plaintiff’s prescription of Xanax after learning that she was “regularly”
using marijuana. (R. 458) On another occasion an emergency room doctor declined to prescribe Plaintiff
medication for headaches after observing that her behavior was inconsistent with her complaints of pain and
that her statements about her current medications was incorrect. (R. 528) (“NYS narcotic prescription monitoring
checked, inconsistent with pt’s statement of taking meds”).
6 Plaintiff reportedly told her mental health counselor that she was going to stop using marijuana in preparation

for her “SSI” hearing. (R. 633) (”SSI hrg within the next 9 months, has to be absti[n]ent.”).
7 For example, Plaintiff reportedly told a consultative psychologist about her past opiate addiction, but evidently

did not disclose her ongoing use of marijuana. (R. 424). Similarly, Plaintiff reportedly told a treating neurologist
(R. 435) and the consultative internal medicine examiner (R. 429) that she did not use street drugs. Plaintiff
also reportedly misstated her history of long-term cigarette smoking and drug usage to her rheumatologist. (R.
536, 539, 554). In particular, although Plaintiff told her ear, nose and throat doctor that she had smoked one
pack of cigarettes per day for sixteen years (R. 559) and had seen a doctor for smoking cessation treatment (R.
557), she reportedly told her rheumatologist that she had “never smoked before.” (R. 536, 539).

                                                      3
revealed essentially normal findings, with full affect, euthymic mood, intact memory, intact

attention and concentration, average cognition, fair insight and fair judgment. (R. 425).

Santarpia’s medical source statement was as follows:

        She presents as able to follow and understand simple directions and
        instructions, perform simple tasks independently, maintain attention and
        concentration, maintain a regular schedule, learn new tasks, make appropriate
        decisions, relate adequately with others, and appropriately deal with stress
        within normal limits. Mild impairment is demonstrated in performing complex
        tasks independently. Difficulties caused by lack of motivation.

        The results of the present evaluation appear to be consistent with psychiatric
        problems and substance abuse history, but in and of itself does not appear to
        be significant enough to interfere with the claimant’s ability to function on a daily
        basis.

(R. 426).

        Also, on April 14, 2015, the Commissioner had Plaintiff examined by a consultative

internist, John Schwab, D.O. (“Schwab”). Plaintiff reportedly told Schwab that her chief

complaints were “fibromyalgia since 2007,” and a “herniated disc” in her neck, with pain

radiating into her arms and hands. (R. 428). Plaintiff also indicated that she had “chronic

migraines,” for which medication was not helpful. Id. The results of Schwab’s examination of

Plaintiff were unremarkable “with the exception of some loss of cervical motion.”8 Schwab

reported normal neurologic findings and full strength in all extremities. (R. 430). Schwab

also obtained an x-ray of Plaintiff’s lumbar spine, which was “negative.” Id. 9 Schwab’s

medical source statement was brief and direct: “No restrictions based on the findings of


8 ALJ Decision (R. 17).
9 Plaintiff chides Schwab for ordering a lumbar-spine x-ray when she only complained of diagnosed cervical
pain. See, Pl. Mem. of Law [#13-1] at p. 6, n 3, 13. However, the Court finds that criticism disingenuous since
the record contains numerous complaints by Plaintiff about lumbar pain in addition to cervical pain. (R. 436, 441,
500, 596, 598, 607).

                                                     4
today’s examination.” (R. 431 & 432).

        On May 8, 2015, Social Security medical consultant “M. Marks” (“Marks”) indicated

that “psychiatrically speaking [the claimant’s] condition is considered to be non-severe.”

(R. 443).

        On the other hand, on March 3, 2017, mental health therapist Sheryl Campbell-Julien,

R.N. PMHNP (“Campbell-Julien”), who had been treating Plaintiff for approximately one year,

completed a mental health impairment questionnaire indicating essentially that Plaintiff was

completely unable to work. (R. 623–628). 10 For instance, Campbell-Julien stated that

Plaintiff had “poor or no” ability to understand and remember very short and simple

instructions, carry out very short and simple instructions, maintain attention, maintain regular

attendance, work in proximity to others without being distracted, complete a normal workday

without interruption from psychologically-based symptoms and perform at a consistent pace.

(R. 625–626). Additionally, Campbell-Julien asserted that Plaintiff had “extreme” limitations

in activities of daily living, maintaining social functioning and maintaining concentration,

persistence or pace. (R. 627). Campbell-Julien further stated that Plaintiff’s impairments

would cause her to miss work “more than three times a month.” (R. 625).

        After Plaintiff’s SSI claim was denied initially, on May 2, 2017, she and her attorney

appeared for a hearing before an Administrative Law Judge (“ALJ”). The ALJ took testimony

from Plaintiff and a vocational expert (“VE”).




10 On December 19, 2012, Plaintiff told her previous mental health therapist Gloria White (“White”) that she was
thinking of applying for disability because she couldn’t work. White indicated in her notes that Plaintiff wasn’t
disabled due to mental health problems but might be for medical problems. (R. 419)

                                                    5
        On August 2, 2017, the ALJ issued a Decision denying Plaintiff’s claim. (R. 10–23).

Following the familiar five-step sequential analysis used to evaluate Social Security disability

claims, 11 the ALJ made these findings at the first three steps: 1) Plaintiff had not engaged in

substantial gainful activity since the application date, January 15, 2015; 2) Plaintiff had

severe impairments consisting of chronic neck pain, migraine headaches, anxiety, bipolar

disorder, post-traumatic stress disorder and attention deficit disorder, and non-severe

impairments consisting of gastroesophageal reflux disorder (“GERD”) and poly-arthritis; and

3) Plaintiff’s impairments either singly or in combination did not meet or medically equal a

listed impairment. When considering whether Plaintiff’s mental impairments satisfied either

Listing 12.04 (affective disorders) or 12.06 (anxiety disorders) the ALJ found, contrary to what

Campbell-Julien had indicated, that Plaintiff’s symptoms did not satisfy the “paragraph B”

criteria (requiring at least one extreme limitation or two marked limitations in a broad area of

functioning), since her limitations were only “moderate” at most. (R. 13–14). In so finding,

the ALJ observed that the medical evidence indicated that Plaintiff had little if any limitation

under Paragraph B. 12 Nevertheless, the ALJ primarily focused on Plaintiff’s own subjective

statements at this step of the evaluation when finding that Plaintiff’s limitations in the

Paragraph B criteria were no worse than moderate. (R. 13–14).




11 See, Bowen v. City of New York, 476 U.S. 467, 470, 106 S. Ct. 2022, 2025, 90 L. Ed. 2d 462 (1986)
(“Pursuant to statutory authority, the Secretary of Health and Human Services has adopted complex regulations
governing eligibility for SSD and SSI payments. 20 CFR pt. 404, subpart P (1985) (SSD); 20 CFR pt. 404, pt.
416, subpart I (1985) (SSI). The regulations for both programs are essentially the same and establish a five-step
“sequential evaluation” process.”).

12 See, ALJ Decision at R. 13-14 (“[F]indings as to her cognition on mental status examinations have generally

been normal . . . and on treating source examination her attention was generally normal or no worse than
fair.”).

                                                    6
       Prior to reaching the fourth step of the sequential evaluation, the ALJ found that

Plaintiff had the following residual functional capacity (“RFC”):

       [C]laimant has the [RFC] to perform light work as defined in 20 CFR 416.967(b),
       including lifting, carrying, pushing and pulling up to ten pounds frequently and
       twenty pounds occasionally, sitting for up to a total of six hours, standing for up
       to a total of six hours, and walking for up to a total of six hours, except; the
       claimant’s ability to understand, remember and carry out instructions is limited
       to performing simple, routine and repetitive tasks; the claimant’s ability to use
       judgment is limited to simple work-related decisions; the claimant can
       occasionally respond appropriately to supervisors, coworkers and the public;
       and the claimant’s ability to deal with changes in the work setting is limited to
       simple work-related decisions.

(R. 14). In reaching that conclusion, the ALJ first reviewed the record and concluded that

Plaintiff’s “statements concerning the intensity, persistence and limiting effects of her

symptoms [were] not entirely consistent with the medical evidence and other evidence in the

record.” (R. 20). In particular, the ALJ indicated that Plaintiff’s statements were inconsistent

with the “physical and mental findings on clinical examinations” which were largely

unremarkable and showed that she had full strength, “the objective diagnostic test evidence”

which showed only mild problems, Plaintiff’s pursuit of only conservative treatment, and

Plaintiff’s statements concerning her daily activities which included caring for her daughter

and going to a gym regularly. (R. 20).

        With respect to the medical opinion evidence, the ALJ identified four opinions: 1) the

consultative psychological report by Santarpia; 2) the consultative medical report by Schwab;

3) the report by non-examining agency psychological consultant Marks; and 4) the

psychological questionnaire from Campbell-Julien.         The ALJ assigned “great weight” to

Santarpia’s opinion, remarking that it “reported objective findings and opinions [that were]


                                             7
consistent with the record as a whole in that they reflect[ed] the mild nature of the claimant’s

symptoms.” (R. 20). However, the ALJ assigned only “little weight” to the opinion of agency

physician Marks that Plaintiff had no severe mental impairments, stating that “the record as a

whole, including evidence subsequent to the consultant’s review, does establish that the

claimant’s mental impairments, while not disabling, do result in significant work-related

functional limitations.” (R. 21). Similarly, the ALJ assigned only “partial weight” to Schwab’s

consultative opinion that Plaintiff had no functional physical limitations, indicating that it was

not entirely consistent with the rest of the record. (R. 21). On this point the ALJ stated, “The

record contains objective findings that are at least in part consistent with the claimant’s physical

complaints, and so Dr. Schwab’s conclusion that the claimant has no restrictions is not

reflective of the medical records.” Id. Finally, the ALJ gave “little weight” to the opinion of

Campbell-Julien, stating that “the extreme findings indicated [by Campbell-Julien] are not

consistent with the medical record.       . . .   [T]he claimant’s mental health examinations

contained few substantial findings, with most categories noted to be normal or near normal.”

Id. In this regard, the ALJ observed, with regard to Plaintiff’s mental health treatment notes,

that

       findings on mental status examination were almost entirely benign, including a
       well-groomed appearance, euthymic mood, appropriate affect, normal speech,
       logical, linear and goal directed thought processes, and normal perceptions
       without delusions. The claimant’s concentration, insight and judgment were
       rated as fair. Subjectively, the claimant acknowledged that [her medications
       helped with mood instability and anxiety]. [Even after a new treatment provider
       diagnosed her with ADHD, generalized anxiety disorder and PTSD, in addition to
       opioid use disorder,] [f]indings on mental status examinations continued to show
       few substantial findings.

(R. 18). The ALJ concluded his discussion of the opinion evidence by stating: “In sum, the

                                              8
[RFC] assessment is supported by the objective medical evidence on clinical examination and

diagnostic testing, the nature of the treatment the claimant has sought and required, the opinion

of an examining source, and, to some extent, the claimant’s statements as to her functioning.”

(R. 21).

       At step four of the sequential evaluation the ALJ found that Plaintiff had no past relevant

work. (R. 22). However, at step five the ALJ found, based upon testimony from the VE, that

there were several light unskilled jobs in the national economy that Plaintiff could perform,

namely, housekeeper, folder and router. Id. Consequently, the ALJ concluded that Plaintiff

was not disabled at any time between her application date and the date of his decision. (R. 22–

23).

       Plaintiff appealed but on September 12, 2018, the Appeals Council declined to review

the ALJ’s decision, making that decision the Commissioner’s final decision on Plaintiff’s

application.

       On November 11, 2018, Plaintiff commenced this action, and on September 11, 2019,

she filed the subject motion (ECF No. 13) for judgment on the pleadings. Plaintiff advances two

main arguments: The ALJ improperly substituted his own medical judgment for competent

medical opinion, and interpreted raw medical data to make the RFC finding; and, the ALJ failed

at step 3 of the sequential evaluation to properly consider Listing 12.04.

       With respect to the first argument, Plaintiff contends that the ALJ did not base the RFC’s

physical restrictions on any competent medical opinion, since Schwab’s conclusion was the

only medical opinion concerning Plaintiff’s physical abilities and the ALJ essentially rejected

that opinion as being inconsistent with the record as a whole. Moreover, despite Schwab’s

indication that Plaintiff had no physical restrictions, the ALJ found that Plaintiff had physical

                                             9
restrictions, based on his own interpretation of the medical evidence and Plaintiff’s statements.

Plaintiff maintains that when the ALJ rejected Schwab’s opinion he created an “evidentiary gap”

in the record that required him to obtain additional medical opinion evidence, but that instead,

the ALJ erroneously interpreted the medical evidence himself.

       With regard to Plaintiff’s mental impairments, Plaintiff similarly maintains that the ALJ

failed to rely on competent medical opinion when making the RFC determination even though

the ALJ purportedly gave great weight to Santarpia’s opinion. Plaintiff begins by observing

that the ALJ rejected the opinion of Plaintiff’s treating therapist, Campbell-Julien, as well as the

opinion of agency physician Dr. Marks. Those two opinions were diametrically opposed, with

Campbell-Julien indicating that Plaintiff had extreme limitations and Marks indicating that

Plaintiff’s limitations were not even severe. Plaintiff contends, however, that Marks’ opinion

was essentially the same as Santarpia’s opinion, and that even though the ALJ claimed to give

great weight to Santarpia’s opinion he placed restrictions in the RFC that were more restrictive

than those identified by Santarpia. Plaintiff therefore maintains that the ALJ actually rejected

all of the medical opinion evidence concerning Plaintiff’s mental health conditions and again

relied on his own interpretation of the medical evidence to make the RFC determination.

Plaintiff contends that by rejecting the opinions of Cambell-Julien, Marks and Santarpia, the

ALJ created another “evidentiary gap” that he should have filled by obtaining additional medical

evidence, but that instead the ALJ relied on his own interpretation of the medical evidence to

make the RFC finding. Plaintiff asserts that remand is required to address these errors by the

ALJ.

       With respect to Plaintiff’s second argument, she contends that the ALJ did not properly

assess her limitations at step 3, when considering whether Plaintiff met the requirements of

                                             10
Listing 12.04 (bipolar disorder), since the ALJ’s findings at step three are inconsistent with his

findings in the RFC. Specifically, when considering the “paragraph B” factors under Listing

12.04, the ALJ found that Plaintiff had only “mild” and “moderate” limitations, as opposed to

either “extreme” or “marked” limitations. Plaintiff contends, though, that the non-exertional

limitations in the RFC finding are more than “moderate,” and are at least “marked,” which

suggests that she should have met the “paragraph B” criteria under Listing 12.04 if the ALJ

was being consistent. Plaintiff further contends that the ALJ’s finding at step 3 was erroneous

in any event, since it was not based on medical opinion evidence, since, as already mentioned,

the ALJ rejected the opinions by Campbell-Julien and Marks, and the opinion from Santarpia

did not include “moderate” limitations on the “paragraph B” criteria.          Plaintiff therefore

maintains that the ALJ necessarily must have found “moderate” limitations at step 3 based on

his own interpretation of the medical evidence, when instead he should have developed the

record to fill the “evidentiary gap” created when he essentially rejected all the medical opinion

evidence pertaining to Plaintiff’s mental limitations.

       On November 12, 2019, Defendant filed the subject cross-motion (ECF No 16) for

judgment on the pleadings. On December 3, 2019, Plaintiff filed a reply. (ECF No. 17.)

       As discussed more fully below, the Court has considered the parties’ submissions and

the entire record.

                                     STANDARDS OF LAW

       42 U.S.C. § 405(g) states, in relevant part, that “[t]he findings of the Commissioner of

Social security as to any fact, if supported by substantial evidence, shall be.” The issue to

be determined by this Court is whether the Commissioner’s conclusions “are supported by

substantial evidence in the record as a whole or are based on an erroneous legal standard.”

                                             11
Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Substantial evidence is defined as “more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of review—
       even more so than the ‘clearly erroneous’ standard, and the Commissioner’s
       findings of fact must be upheld unless a reasonable factfinder would have to
       conclude otherwise.” Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448
       (2d Cir. 2012) (per curiam) (emphasis in original). “An ALJ is not required to
       discuss every piece of evidence submitted, and the failure to cite specific
       evidence does not indicate that such evidence was not considered. Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30, 2019)

(internal quotation marks omitted).

       In applying this standard, a court is not permitted to re-weigh the evidence. See, Krull

v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is with the ALJ's weighing

of the evidence, but the deferential standard of review prevents us from reweighing it.”); see

also, Riordan v. Barnhart, No. 06 CIV 4773 AKH, 2007 WL 1406649, at *4 (S.D.N.Y. May 8,

2007) (“The court does not engage in a de novo determination of whether or not the claimant

is disabled, but instead determines whether correct legal standards were applied and whether

substantial evidence supports the decision of the Commissioner.”) (citations omitted).

       The RFC Finding Concerning Plaintiff’s Physical Limitations
       is Supported by Substantial Evidence, and the ALJ Did Not Err By
       Failing to Obtain Additional Medical Opinion Evidence

       Plaintiff contends that the ALJ’s finding that she can perform the exertional

requirements of light work is not supported by substantial evidence, since the ALJ effectively

rejected Schwab’s consultative opinion, which was the only medical opinion that purported to

assess Plaintiff’s physical abilities. Plaintiff maintains that by rejecting Schwab’s opinion the

                                            12
ALJ created an evidentiary gap that he should have filled by obtaining additional medical

opinion evidence, rather than by making a determination based on his own unqualified review

of the medical evidence. In response, Defendant acknowledges that the ALJ’s RFC finding

indicated that Plaintiff is capable of performing the exertional demands of light work, which

involve “lifting, carrying, pushing, and pulling up to 10 pounds frequently and 20 pounds

occasionally, sitting for up to 6 hours total, standing for up to 6 hours total, and walking up to

6 hours total.” 13 Further, Defendant concedes that the physical aspect of the RFC finding is

not based on medical opinion evidence. However, Defendant argues that “medical authority

is not required for an ALJ to assess a claimant’s RFC,” and that here, “the record as a whole

supported the ALJ’s RFC finding despite the absence of medical opinion evidence expressly

supporting that determination.” 14 On this point, Defendant cites Monroe v. Comm. of Soc.

Sec., 676 F.App’x 5, 8 (2d Cir. 2017) and Pellam v. Astrue, 508 F.App’x 87, 90 (2d Cir. 2013).

Further, Defendant contends that the ALJ did not create an evidentiary gap by rejecting

Schwab’s opinion, since the record as a whole provided sufficient evidence for the ALJ to

make his RFC finding. As to this position, Defendant cites Perez v. Chater, 77 F.3d 41, 48

(2d Cir. 1996).

          Preliminarily, the Court observes that it was error for the ALJ to reject Schwab’s

opinion, since by doing so he arbitrarily substituted his own judgment for competent medical

opinion. In this regard, it is well settled that “ the ALJ cannot arbitrarily substitute his own

judgment for competent medical opinion,” and that “[w]hile an [ALJ] is free to resolve issues

of credibility as to lay testimony or to choose between properly submitted medical opinions,


13   Def. Mem. of Law [#16-1] at p. 18.
14   Def. Mem. of Law [#16-1] at pp. 18, 21.

                                               13
he is not free to set his own expertise against that of a physician who testified before him.”

McBrayer v. Sec'y of Health & Human Servs., 712 F.2d 795, 799 (2d Cir. 1983) (citations

omitted). It is also well settled that when, as here, “a medical opinion stands uncontradicted,

a circumstantial critique by non-physicians, however thorough or responsible, must be

overwhelmingly compelling in order to overcome it.” Giddings v. Astrue, 333 Fed.Appx. 649,

652 (2d Cir. Jun. 26, 2009) (citations and internal quotation marks omitted). Here, the ALJ

did not provide an overwhelmingly compelling critique of Schwab’s opinion, but rather, merely

stated that “[t]he record contains objective findings that are at least in part consistent with the

claimant’s physical complaints, and so Dr. Schwab’s conclusion that the claimant has no

restrictions is not reflective of the medical records.” (R. 21). However, the ALJ did not cite

any functional limitations that a doctor had identified as resulting from such “objective

findings.” Rather, the ALJ simply interpreted raw medical data to find that Plaintiff had

greater functional limitations than those identified by Dr. Schwab, without providing the

required “overwhelmingly compelling critique” of Schwab’s opinion. The ALJ erred in that

regard. See, Riccobono v. Saul, No. 19-909-CV, 2020 WL 1042221 (2d Cir. Mar. 4, 2020)

(“We agree with Riccobono that the ALJ failed to meet that high burden when she relied

solely on her lay interpretation of the diagnostic tests and other non-medical evidence.”).

This error, though, benefited Plaintiff since Schwab had indicated that Plaintiff had no

physical functional limitations whatsoever.

       Nevertheless, Plaintiff contends that by rejecting Schwab’s opinion the ALJ created an

evidentiary gap in the record, since there was no other medical opinion to support the ALJ’s

finding that Plaintiff had the physical ability to perform light work. Plaintiff’ maintains,

therefore, that the RFC finding is unsupported by substantial evidence and that the matter

                                              14
must be remanded for further development of the record. However, the Court disagrees.

Contrary to Plaintiff’s argument, it is not reversible error for an ALJ to make an RFC finding

without the benefit of a medical opinion, provided that the record is otherwise complete and

contains other evidence of the claimant’s functional abilities. See, e.g., Tankisi v. Comm'r of

Soc. Sec., 521 F. App'x 29, 34 (2d Cir. 2013) (“Given the specific facts of this case, including

a voluminous medical record assembled by the claimant's counsel that was adequate to

permit an informed finding by the ALJ, we hold that it would be inappropriate to remand solely

on the ground that the ALJ failed to request medical opinions in assessing residual functional

capacity.”). Here, the ALJ reviewed the voluminous medical record and noted that the

findings from physical examinations by various doctors were essentially normal 15 except for

“some loss of cervical motion” (R. 17), “diminished range of motion and weakness in her

shoulders” (R. 19), “tenderness to palpation of the cervical and lumbar spine” (R. 19) and

“give way weakness in her left upper extremity due to pain.” (R. 20). Additionally, the ALJ

cited the evidence concerning Plaintiff’s physical activities, including Plaintiff’s “statements

regarding her functioning, including her self-care, meal preparation, light cleaning, shopping

trips, role as the primary caregiver for her child, and regular use of a gym” 16 during the period

of alleged disability. (R. 20). The Court finds that the RFC finding that Plaintiff can perform

the physical requirements of light work is supported by substantial evidence.

        The ALJ’s RFC Finding Concerning Plaintiff’s Non-exertional Limitations
        is Supported by Substantial Evidence, and the ALJ Did Not Err By
        Failing to Obtain Additional Opinion Evidence


15 See, e.g., (16) (“Objective findings were entirely benign[.]”).
16 See, Def. Mem. of Law [#16-1] at p. 10 (“In May 2016 Plaintiff told her neurologist that her back pain resolved
and she started going to the gym five to seven days a week with her mom. (R. 596.) She said she walked on
the treadmill, lifted light weights, and worked on her core for about an hour.” (R. 596.)

                                                    15
          Plaintiff further contends that the ALJ rejected all the medical opinion evidence

concerning Plaintiff’s non-exertional impairments, thereby creating an evidentiary gap in the

record, and arbitrarily substituted his own judgment for competent medical opinion. In this

regard, Plaintiff maintains that although the ALJ claimed to give great weight to Santarpia’s

consultative opinion, he really rejected that opinion since his RFC finding included non-

exertional limitations that were more restrictive than those identified by Santarpia. Indeed,

Plaintiff contends that Santarpia’s opinion is indistinguishable from that of Dr. Marks, which the

ALJ expressly rejected. Defendant responds, again, that reversal would not necessarily be

required even if the ALJ completely rejected all of the medical opinion evidence concerning

Plaintiff’s non-exertional impairments, since “medical authority is not required for an ALJ to

assess a claimant’s RFC.” 17 Defendant further contends that the record contained sufficient

evidence for the ALJ to make his RFC finding, and that the ALJ therefore did not err by failing

to develop the record.

          The Court again agrees with Defendant and disagrees with Plaintiff. In particular, the

Court does not agree with Plaintiff’s contention that the ALJ effectively rejected Santarpia’s

opinion simply because the RFC finding contained some additional limitations not identified by

Santarpia. To begin with, the ALJ expressly stated that he was rejecting Marks’ opinion but

giving great weight to Santarpia’s opinion. Further, the non-exertional portion of the RFC

finding was largely consistent with Santarpia’s opinion. For example, Santarpia opined that

Plaintiff was “able to follow and understand simple directions and instructions [and] perform

simple tasks independently,” but that she would have a mild impairment performing complex



17   Def. Mem. of Law [#16-1] at p. 18.

                                             16
tasks independently. Similarly, the RFC finding indicated that Plaintiff was “limited to performing

simple, routine and repetitive tasks,” and to making “simple work related decisions.” (R. 14).

Accordingly, the ALJ did not reject Santarpia’s opinion. See, Pellam v. Astrue, 508 Fed.Appx.

87, 90 (2d Cir. Jan. 28, 2013) (ALJ did not reject medical opinion, where the RFC determination

was ultimately consistent with that opinion). By contrast, Marks had opined that Plaintiff’s non-

exertional impairments were non-severe, therefore his opinion was not identical to Santarpia’s

opinion.

       For these same reasons the Court does not agree with Plaintiff that the ALJ created an

evidentiary gap in the record by rejecting all medical opinions concerning Plaintiff’s non-

exertional impairments, or that the ALJ should have developed the record further. Plaintiff

correctly observes that the ALJ included some additional non-exertional limitations in the RFC

that were not included in Santarpia’s opinion. For example, the ALJ limited Plaintiff’s contact

with co-workers, supervisors and the public (evidently based on Plaintiff’s assertion that she

does not like to interact with people) while Santarpia indicated that Plaintiff “can relate

adequately with others.” (R. 15, 426). However, an ALJ is entitled to make an RFC finding

that is consistent with the record as a whole, even if it does not perfectly match a particular

medical opinion. See, Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (Rejecting argument

that ALJ had improperly substituted his medical judgment for ex pert opinion, stating that:

“Although the ALJ's conclusion may not perfectly correspond with any of the opinions of

medical sources cited in his decision, he was entitled to weigh all of the evidence available to

make an RFC finding that was consistent with the record as a whole.”); see also, Camille v.

Colvin, 652 F. App'x 25, 29 n. 5 (2d Cir. 2016) (“The ALJ used Dr. Kamin's opinion as the basis

for the RFC but incorporated additional limitations based on, inter alia, the testimony of Camille

                                             17
that she credited. An ALJ may accept parts of a doctor's opinion and reject others.”) (citations

omitted).

          The ALJ’s Findings at Step Three of the Sequential Evaluation
          Were Not Inconsistent With the RFC Finding

          Lastly, Plaintiff contends that the ALJ did not properly assess her limitations at step 3,

when considering whether she met the requirements of Listing 12.04 (bipolar disorder), since

the ALJ’s findings at step three are inconsistent with his findings in the RFC. Specifically,

when considering the “paragraph B” factors under Listing 12.04, the ALJ found that Plaintiff

had only “mild” and “moderate” limitations, as opposed to either “marked” or “extreme”

limitations, in the areas of “understanding, remembering or applying information,” “interacting

with others,” and “concentrating, persisting or maintaining pace.”(R. 13–14).                Plaintiff

contends, though, that the non-exertional limitations in the RFC finding are more than

“moderate,” and are at least “marked,” which means that she should have met the “paragraph

B” criteria under Listing 12.04 if the ALJ was being consistent. Defendant responds that

Plaintiff’s argument lacks merit since “the ALJ’s RFC limitations were consistent with his step

three findings of ‘moderate’ limitations in the paragraph B criteria of Listing 12.04.” 18

          Again, the Court finds that Plaintiff’s argument lacks merit. The RFC finding indicated

that Plaintiff could perform “simple, routine and repetitive tasks,” could use her judgment to

make “simple work-related decisions,” and could “occasionally respond appropriately to

supervisors, coworkers and the public.” (R. 14). The Court does not agree that these RFC

restrictions necessarily translate into “marked” or “extreme” limitations under Listing 12.04’s




18   Def. Mem. of Law [#16-1] at p. 22.

                                               18
paragraph B criteria in the areas of “understanding, remembering or applying information,”

“interacting with others,” and “concentrating, persisting or maintaining pace. Moreover, the

ALJ’s step 3 finding (that Plaintiff had less than “marked” or “extreme" limitations in those areas)

is supported by substantial evidence.

       Plaintiff further contends that the ALJ’s finding at step 3 was erroneous in any event,

since it was not based on medical opinion evidence, as Santarpia’s opinion would support only

less-than-“moderate” limitations on the “paragraph B” criteria. Plaintiff therefore contends that

the ALJ necessarily must have found “moderate” limitations at step 3 based on his own

interpretation of the medical evidence, when instead he should have developed the record to

fill the “evidentiary gap” created when he essentially rejected all of the medical opinion evidence

pertaining to Plaintiff’s mental limitations. However, the Court has already found that the ALJ

did not reject all of the medical opinion evidence, and that the ALJ’s findings, under Listing

12.04’s paragraph B, are supported by substantial evidence.

                                             CONCLUSION

       Plaintiff’s motion for judgment on the pleadings (ECF No. 13) is denied, Defendant’s

cross-motion (ECF No. 16) for the same relief is granted, and this action is dismissed. The

Clerk of the Court is directed to enter judgment for Defendant and close this action.

       So Ordered.

Dated: Rochester, New York
      March 25, 2020
                                           ENTER:


                                           /s/ Charles J. Siragusa
                                           CHARLES J. SIRAGUSA
                                           United States District Judge


                                             19
